Derbigny, J.
delivered the opinion of the court. The plaintiff and appellee is the holder of a bill of exchange, drawn here on Boston, to the order of the defendants and appellants who are partners in trade, and is endorsed by them. The bill was not accepted, and on its becoming payable was duly protested for nonpayment.
The only question raised in this case is, whether due notice of non-acceptance, and protest for non-payment, was given to the defendants and appellants.
The facts are chiefly these: the, bill was presented for acceptance on the 29th of November 1814, and a letter bearing date of the 2d of De*347cember following, informing Charles Pinder, the person who had remitted it, that it was not accepted, was received here by Andrew Milne, the agent of Pinder, on the 25th of the same month. On the next day, Milne informed one of the defendants of the non-acceptance of the bill. On the last day of the month, (December) the bill was protested for non-payment. The bill and protest were sent in a letter, dated New-York, January 7th, 1815, and in the usual course of the mail came to the hands of Milne, who received it on the evening of the 14th of February following, while stationed on military duty, at camp Villeré, and sent it to the city on the next day, to be communicated to the defendants. On the ensuing morning, it was presented to one of them, from whom payment was at the same time demanded.
East’n. District.
May 1816.
From these facts, it is evident that the holder of this bill was guilty of no latches, in giving notice to the endorsers, either of the non-acceptance or non-payment. That of the non-acceptance was given within twenty seven days from the time of the refusal, as short a time as can be allowed between Boston and New-Orleans. The protest for non-acceptance was inclosed in a letter, bearing date seven days posterior to it: but that letter was written from *348New-York, and the necessary time to come from Boston to New-York must be deducted from these seven days; it came here in the usual course of the mail and was communicated as soon as could be under existing circumstances.
Depeyster for the plaintiff. Duncan for the appellants.
In the United States there does not and cannot exist any general rule, as to the time within which notice of protest ought to be given to the endorser of a bill of exchange. It must be given within a reasonable time, and what that reasonable time ought to be, is a question of fact which must depend upon the circumstances of each case. 1 Dallas, 254, 270, 2. id. 158, 192.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.